         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


    COMMONWEALTH OF MASSACHUSETTS,

                          Plaintiff,

                v.                                             Civil Action No.

    EXXON MOBIL CORPORATION,

                          Defendant.


                                       NOTICE OF REMOVAL

       Defendant Exxon Mobil Corporation (“ExxonMobil”), hereby removes this action,

currently pending in the Suffolk County Superior Court of the Commonwealth of Massachusetts,

to the United States District Court for the District of Massachusetts pursuant to 28 U.S.C. §§ 1331,

1332(d), 1441(a), 1442, and 1453(b).1 To the extent any part of Plaintiff’s causes of action can be

construed as non-federal, this Court has supplemental jurisdiction over them under 28 U.S.C. §

1367(a) because they form part of the same case or controversy as those causes of action over

which the Court has original jurisdiction.

       While purportedly brought under state law and in the name of consumer protection, this

lawsuit by Plaintiff the Commonwealth of Massachusetts, acting through its Attorney General

(“Plaintiff” or “MAAG”), is the culmination of a multi-year plan concocted by plaintiffs’

attorneys, climate activists, and special interests to force a political and regulatory agenda that has



1
 By filing this Notice of Removal, ExxonMobil does not waive any right, defense, affirmative
defense, or objection, including based on a lack of personal jurisdiction. See, e.g., Carter v. Bldg.
Material & Constr. Teamsters’ Union Local 216, 928 F. Supp. 997, 1000-01 (N.D. Cal. 1996) (“A
petition for removal affects only the forum in which the action will be heard; it does not affect
personal jurisdiction.” (citing Morris & Co. v. Skandinavia Ins. Co., 279 U.S. 405, 409 (1929))).
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 2 of 21



not otherwise materialized through the legislative process. From the day MAAG announced the

underlying investigation to its recent rush to file this lawsuit in the midst of the trial of a similar

suit brought by the New York Attorney General,2 it has been abundantly clear that MAAG has

been engaged in a pretextual use of its law enforcement power to further a political agenda, bar

ExxonMobil from participating in the public discourse about climate change, and force a societal

change toward what MAAG deems a “clean energy future.”

       When viewing the Complaint’s allegations in this context, it becomes even clearer that this

suit is neither about consumer protection, nor properly brought under state law. It instead seeks to

wade into complex federal statutory, regulatory, and constitutional issues and frameworks, and to

substitute one state’s judgment for that of longstanding decisions by the federal government about

national and international energy policy and environmental protection. A suit of this nature should

be heard, and promptly dismissed, by a federal court.

                                 TIMELINESS OF REMOVAL

       1.      Plaintiff filed this action against ExxonMobil on October 24, 2019, in the Suffolk

County Superior Court as Civil Action No. 19-3333. ExxonMobil was served on October 30,

2019. This Notice of Removal is timely because it is filed within 30 days of service. See 28 U.S.C.

§ 1446(b).




2
  In People of the State of New York v. Exxon Mobil Corp., No. 452044/2018 (N.Y. Sup. Ct.), the
New York Attorney General filed a four-count complaint alleging a longstanding fraudulent
scheme to defraud investors about how the Company addressed the risks of climate change. A
bench trial proceeded before the Honorable Barry Ostrager on October 22, 2019, and concluded
on November 7, 2019. In its summation, however, the New York Attorney General asked the
court to dismiss its fraud counts (two of the four counts in the complaint), effectively conceding it
had failed to introduce any evidence of intent or reliance—core elements of fraud. Ex. 1 at 2072:7-
2073:10. The case is currently under submission with a decision expected on the two remaining
claims before the end of the year.


                                                  2
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 3 of 21



             FACTUAL BACKGROUND AND SUMMARY OF ALLEGATIONS

        2.     On March 29, 2016, MAAG and a coalition of state attorneys general, calling

themselves the “Green 20,” held a press conference entitled “AGs United for Clean Power,”

hereinafter referred to as the “Green 20 press conference.” Lamenting the perceived “gridlock in

Washington,” the Green 20 announced “collective efforts to deal with the problem of climate

change” and vowed to “step into this [legislative] breach” through “creative[]” and “aggressive[]”

use of the powers of their respective offices to end the world’s reliance on fossil fuels. Ex. 2 at 1-

3, 5.

        3.     Attorney General Healey’s specific remarks echoed this agenda, proclaiming

“there’s nothing we need to worry about more than climate change,” and pledging to undertake

“quick, aggressive action” to alleviate the threat to “the very existence of our planet” by moving

the country toward a “clean energy future.” 3 Id. at 12-13. Her comments also made clear that her

“investigation” had a preordained conclusion—that ExxonMobil had engaged in deception. Id.

(describing the “troubling disconnect between what Exxon knew” and what it “chose to share with

investors and with the American public”).4

        4.     The Green 20 press conference was the product of closed-door meetings with

climate activists and plaintiffs’ lawyers. Since at least 2012, when they gathered in La Jolla,

California, to participate in a “Workshop on Climate Accountability, Public Opinion, and Legal




3
   See https://www.algore.com/news/former-vice-president-al-gore-and-a-coalition-of-attorneys-
general-from-across-the-country-announce-historic-state-based-effort-to-combat-climate-change
(link to video of Green 20 press conference; Attorney General Healey’s comments begin at 33:11).
4
  The overtly political nature of the Green 20 press conference drew a swift and sharp rebuke from
thirteen other state attorneys general, who criticized the Green 20’s efforts to “[u]s[e] law
enforcement authority to resolve a public policy debate.” Ex. 3 at 3.


                                                  3
           Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 4 of 21



Strategies,” these activists sought to influence the debate surrounding climate change by gaining

access to ExxonMobil’s internal documents. Ex. 4. La Jolla workshop attendees reached nearly

unanimous agreement on the importance of using legal actions to “maintain[ ] pressure on . . .

industry that could eventually lead to its support for legislative and regulatory responses to global

warming” and further recognized that “a single sympathetic state attorney general might have

substantial success in bringing key internal documents to light.” Id. at 11-12, 27.

       5.      Two climate activists who led the effort to access ExxonMobil’s records gave secret

presentations to the attorneys general before the Green 20 press conference commenced.5 At the

beginning of 2016, one of these activists and groups representing special, private interests met at

the Rockefeller Family Fund offices to discuss the goals of a so-called “Exxon campaign.” Ex. 5.

These goals included:

       •    “To establish in [the] public’s mind that Exxon is a corrupt institution that has
            pushed humanity (and all creation) toward climate chaos and grave harm.”
       •    “To delegitimize [ExxonMobil] as a political actor.”
       •    “To force officials to disassociate themselves from Exxon, their money, and
            their historic opposition to climate progress, for example by refusing campaign
            donations, refusing to take meetings, calling for a price on carbon, etc.”
       •    “To drive divestment from Exxon.”
       •    “To drive Exxon & climate into [the] center of [the] 2016 election cycle.” Id.6



5
  These presentations were not only closed to the public, but the AGs also directed the participants
to conceal their participation. See Ex. 7 (“My ask is if you speak to the reporter, to not confirm
that you attended or otherwise discuss the event.”).
6
 ExxonMobil’s allegations concerning the La Jolla workshop, “Exxon campaign,” and MAAG’s
coordination with private interests were addressed in proceedings against attorney Matthew Pawa
and California municipal officials arising from their efforts to suppress ExxonMobil’s speech
about climate policy. Exxon Mobil Corp., No. 096-297222-18, 2018 Tex. Dist. LEXIS 1 (Tarrant
Cty. Tex. Apr. 24, 2018), appeal filed, No. 02-18-00106-CV (Tex. App.—Fort Worth, Apr. 2,
2018). Judge R. H. Wallace of the District Court of Tarrant County, Texas, found ExxonMobil’s
evidence sufficient to support exercising personal jurisdiction in the matter. Id. at *14.


                                                 4
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 5 of 21



       6.      On April 19, 2016, three weeks after the activist-driven Green 20 press conference,

MAAG issued a civil investigative demand (“CID”) to ExxonMobil. Ex. 6. In response,

ExxonMobil moved to quash the CID in Massachusetts state court7 and filed a separate, federal

action in the Northern District of Texas against Attorney General Healey, seeking injunctive and

declaratory relief for violation of its rights under the First, Fourth, and Fourteenth Amendments,

the Commerce Clause, and Texas common law.8 MAAG then requested a tolling agreement from

ExxonMobil, agreeing not to seek any documents or depose any witnesses pursuant to the CID

pending the final resolution of the two aforementioned actions (one of which is still

pending). ExxonMobil agreed with MAAG’s request, and the parties signed a tolling agreement

in June 2016. Ex. 8. After months of no substantive discussions between the parties, MAAG

provided notice of this lawsuit in October 2019, on the eve of ExxonMobil’s multi-week trial

against the New York Attorney General in New York state court. See Ex. 9-10.




7
  The summary proceedings that followed the motion to quash were limited to evaluating the CID’s
validity under the authorizing statute, Mass. Gen. Laws Chapter 93A, § 6, and personal
jurisdiction. The Massachusetts Superior Court denied ExxonMobil’s motion and granted
MAAG’s cross-motion based on Massachusetts state law, but expressly did “not address Exxon’s
arguments regarding free speech.” In re Civil Investigative Demand No. 2016-EPD-36, 2017 WL
627305, at *4 n.2 (Mass. Super. Jan. 11, 2017). The Massachusetts Supreme Judicial Court
affirmed, but acknowledged that ExxonMobil’s federal action “challeng[es] the C.I.D. on
constitutional grounds not raised in th[e] [state] action.” Exxon Mobil Corp. v. Attorney General,
479 Mass. 312, 328-29 (2018).
8
  In that federal action, Judge Kinkeade concluded that ExxonMobil’s allegations were sufficiently
plausible to warrant jurisdictional discovery because “Attorney General Healey’s actions leading
up to the issuance of the CID causes the Court concern and presents the Court with the question
of whether Attorney General Healey issued the CID with bias or prejudgment about what the
investigation of Exxon would discover.” Exxon Mobil Corp. v. Healey, 215 F. Supp. 3d 520, 523,
532 (N.D. Tex. 2016). Before discovery, however, Judge Kinkeade transferred the case to the
Southern District of New York. Judge Caproni’s decision dismissing ExxonMobil’s complaint is
currently on appeal to the Second Circuit. Exxon Mobil Corp. v. Schneiderman, 316 F. Supp. 3d
679, 687 (S.D.N.Y. 2018), appeal docketed, No. 18-1170 (2d Cir. Apr. 23, 2018).


                                                5
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 6 of 21



       7.      MAAG had no legitimate reason to file suit at that time. MAAG’s rush to the

courthouse was clearly the result of a deliberate strategy to interfere with ExxonMobil’s trial

preparation, assist a fellow Green 20 member in achieving the goals of the “Exxon campaign,” and

capitalize on the inevitable media coverage surrounding the New York trial. The timing of

MAAG’s filing also deprived ExxonMobil of its statutory right to meaningfully meet and confer

under Chapter 93A, § 4—ExxonMobil had to either sacrifice trial preparation to meet with MAAG,

or forfeit its opportunity to resolve or narrow the issues raised by this suit.

       8.      When MAAG filed its four-count complaint in this action on October 24, 2019, its

allegations echoed both MAAG’s predetermined conclusions announced at the 2016 Green 20

press conference and the goals of the climate activist-led La Jolla workshop and “Exxon

campaign.” In this light, it is clear that although nominally premised on state law and cloaked as

consumer protection, this lawsuit at its core seeks to restrict the production, sale, and use of fossil

fuels, attempting to usurp policy and foreign affairs roles properly reserved to the federal

government. See, e.g., Compl. ¶ 35 (“[P]roduction and consumer use of such transportation fuels

is a leading cause of climate change that endangers public health and consumer welfare.”); ¶ 39

(citing a need for “an orderly transition away from fossil fuels” and alleging that “continued

investment in ExxonMobil’s fossil fuel business and production and use of ExxonMobil’s fossil

fuel products would bring about cataclysmic outcomes for humankind”); ¶ 598 (alleging that

“ExxonMobil . . . impeded and deferred the essential transition to cleaner energy sources”).

       9.      Litigation about the appropriate use of fossil fuels and the global issues presented

by climate change belongs in a federal forum because it necessarily raises disputed and substantial

federal questions, is governed by federal common law, and implicates actions ExxonMobil took

under federal leases. This lawsuit is also in essence a putative class action under Massachusetts



                                                   6
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 7 of 21



law, and meets the requirements and overall purpose of the Class Action Fairness Act (“CAFA”),

which favors federal jurisdiction over cases with significant interstate ramifications. For these

reasons and as explained in more detail below, this litigation must be heard in federal court to

address the important national and international policies implicated.9

                                      GROUNDS FOR REMOVAL

                     This Action Raises Disputed and Substantial Federal Issues

       10.     Suits that purport to allege only state-law causes of action nevertheless “arise

under” federal law if the “state-law claim[s] necessarily raise a stated federal issue, actually

disputed and substantial, which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.” Grable & Sons

Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005).

       11.     Plaintiff’s lawsuit attempts to undermine and supplant federal and foreign policy

and hold a single fossil fuel manufacturer responsible for the alleged impacts of global climate

change. Plaintiff expressly brings this suit, in part, based on MAAG’s “authority to prevent or

remedy damage to the environment” caused by corporations. Compl. ¶ 45 (citing G.L. c. 12, § 11

D).

       12.     Plaintiff’s “greenwashing” allegations, which pertain to certain of ExxonMobil’s

fuel and motor oil products, are particularly demonstrative of this suit’s ultimate aim. See, e.g.,

Compl. § VI.B. Plaintiff alleges that “even if it is technically true” that these products “improve

internal combustion engine performance and/or efficiency,” they could never be considered “safe

and environmentally beneficial” because “the development, production, refining, and consumer



9
 If Plaintiff challenges this Court’s jurisdiction, ExxonMobil reserves the right to further elaborate
on these grounds beyond their specific articulations in this Notice.


                                                  7
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 8 of 21



use of ExxonMobil fossil fuel products” increase “greenhouse gas emissions.” See id. ¶ 601 (such

advertising claims are “highly deceptive”), ¶ 602, ¶ 645. This is not a consumer protection

argument; it is a statement of policy directly in conflict with Congressional and Executive branch

decisions. The issue here is not the representations made in advertisements in Massachusetts, but

the fact that the products are sold at all. The practical result of MAAG’s claim—that fossil fuel

products cannot be considered “safe” under Massachusetts law—amounts to a demand that

ExxonMobil cease its sales altogether. See id. ¶ 600 (the “production and use of ExxonMobil’s

fossil fuel products emit large volumes of the dangerous greenhouse gas pollution that is causing

disruptive climate change impacts”).

       13.     Using the ill-suited tool of the Massachusetts consumer protection statute, MAAG

seeks to substitute its preferred energy policy for the federal government’s, as manifested in

climate change treaties. For decades, the United States’ international climate change policy has

sought to balance environmental policy with economic development. See The White House,

Statement    by   President   Trump    on    the       Paris   Climate   Accord   (June   1,   2017),

https://www.whitehouse.gov/briefings-statements/statement-president-trump-paris-climate-

accord/ (announcing the United States’ withdrawal from the Paris Climate Accord based on,

among other things, financial burdens and energy restrictions). Plaintiff’s lawsuit improperly asks

a court to weigh in on precisely those issues. See, e.g., Compl. ¶ 310 (noting “the current federal

administration’s stated intent to withdraw from the” Paris Agreement). Cf. Am. Ins. Ass’n v.

Garamendi, 539 U.S. 396, 413 (2003) (claims that implicate the “exercise of state power that

touches on foreign relations” in a significant way “must yield to the National Government’s

policy”); Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 381, 388 (2000) (striking down

Massachusetts law barring state entities from transacting with companies doing business in



                                                   8
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 9 of 21



Myanmar because the law “undermine[d] the President’s capacity . . . for effective diplomacy”);

City of Oakland v. BP P.L.C., 325 F. Supp. 3d 1017, 1026 (N.D. Cal. 2018) (Alsup, J.) (“Because

this relief would effectively allow plaintiffs to govern conduct and control energy policy on foreign

soil, we must exercise great caution.”).

       14.     There is thus no question that Plaintiff’s pretextual litigation—although nominally

derived from Massachusetts’ consumer protection statute—raises several “actually disputed and

substantial” federal issues for which federal jurisdiction would not disrupt “any congressionally

approved balance of federal and state judicial responsibilities.” See Grable, 545 U.S. at 314. Cf.

In re Pharm. Indus. Average Wholesale Price Litig., 457 F. Supp. 2d 77, 79, 82 (D. Mass. 2006)

(denying motion to remand consumer fraud case that turned on a Medicare statute definition). If

anything, allowing these causes of action to proceed in state court would disrupt federal interests.

       15.     Specifically, Plaintiff’s suit is an attempt to supplant delicate international

negotiations and Congressional and Executive branch decisions intended to address both

environmental policy and economic growth. To illustrate, Plaintiff’s theory of wrongdoing

assumes that “the world must swiftly shift away from fossil fuel energy” and that ExxonMobil has

“perpetuat[ed] reliance on fossil fuels around the world.” See, e.g., Compl. ¶ 767. Plaintiff’s

causes of action would also require a court to determine whether “substantially curtailing the use

of fossil fuels is necessary to stabilize the increase in global average temperature and reduce the

risk of catastrophic climate change.” Id. ¶ 811. One of the regulations underlying Plaintiff’s third

and fourth causes of action would force a court to evaluate the “safety,” “utility,” and “benefit to

be derived from the use” of fossil fuels. See id. ¶ 774 (citing 940 C.M.R. § 3.05(1)).

       16.     But Congress has already sought to strike the appropriate balance between energy

production and environmental protection by enacting federal statutes, see, e.g., Clean Air Act, 42



                                                 9
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 10 of 21



U.S.C. § 7401(c),10 and directing federal agencies to regulate ExxonMobil’s conduct and perform

their own cost-benefit analyses. See, e.g., Final Carbon Pollution Standards for New, Modified

and Reconstructed Power Plants, 80 Fed. Reg. at 64683–84 (EPA considering impacts of

“wildfire” and “extreme precipitation events”). The federal government has thus weighed the costs

and benefits of fossil fuels, and permitted their sale because, among other things, affordable energy

is critical for economic growth. See City of Oakland, 325 F. Supp. 3d at 1023 (“[O]ur industrial

revolution and the development of our modern world has literally been fueled by oil and coal.

Without those fuels, virtually all of our monumental progress would have been impossible.”).

       17.     Plaintiff’s request that a state court substitute its judgment for that of Congress and

EPA on these issues—and impose significant penalties and injunctive relief based on Plaintiff’s

assertion that a different balance should be struck—constitutes a “collateral attack” on an entire

[federal] regulatory scheme . . . premised on the notion that [the scheme] provides inadequate

protection.”11 Bd. of Comm’rs of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline Co., 850 F.3d

714, 724 (5th Cir. 2017) (internal quotations omitted). Removal is appropriate under such

circumstances.12 See, e.g., Bennett v. Southwest Airlines Co., 484 F.3d 907, 909 (7th Cir. 2007)




10
  See also Energy Reorganization Act of 1974, 42 U.S.C. § 5801; Mining and Minerals Policy
Act, 30 U.S.C. § 21a; Surface Mining Control and Reclamation Act, 30 U.S.C. § 1201.
11
   These are difficult questions without easy answers—and MAAG should not be the arbiter of
climate policy, particularly when it has failed in other instances to support implementation of
“ambitious greenhouse gas reductions.” Kain v. Dep’t of Envt’l Protection, 474 Mass. 278, 282
(2016) (defending Massachusetts Department of Environmental Protection in suit regarding its
refusal to promulgate regulations to establish GHG emissions limits).
12
   Plaintiff’s suit also implicitly attacks the federal government’s decision to contract with
ExxonMobil to extract, develop, and sell fossil fuel resources on federal lands. See infra at ¶¶ 25-
28. Any such collateral attacks also necessitate dismissal of this suit. See, e.g., Tenn. Gas Pipeline,
850 F.3d at 724.


                                                  10
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 11 of 21



(removal proper where claims were “a collateral attack” on the validity of agency action under a

complex regulatory scheme); Bryan v. BellSouth Commc’ns, Inc., 377 F.3d 424, 430 (4th Cir.

2004) (removal proper when consumer protection suit “effectively challenge[d]” the filed rate set

by FCC); Hill v. BellSouth Telecomms., Inc., 364 F.3d 1308, 1317 (11th Cir. 2004) (same).

       18.     Beyond the jurisdictional points raised above, it is also notable that Plaintiff’s

lawsuit puts at issue multiple important federal issues including, but not limited to: (1) whether

the First Amendment would allow ExxonMobil to be held liable for engaging in advertising and

public relations campaigns that reflect a particular policy position with respect to fossil fuel use

and climate change; and (2) whether a state court can burden the production, sale, and use of what

federal policy has deemed an essential resource, consistent with the United States Constitution’s

Commerce Clause and foreign affairs doctrine, and other constitutional principles.

       19.     Finally, federal jurisdiction would uphold, not upset, the principles of federalism

reflected in this case—federal courts are the traditional forums for litigation regarding the

intersection of national resources, environmental law, and foreign policy.13 See Grable, 545 U.S.

at 313 (federal jurisdiction must be “consistent with congressional judgment about the sound

division of labor between state and federal courts”). As Judge Alsup in the Northern District of

California held last year, the “international reach of the alleged wrong” of climate change requires

“the scope of plaintiffs’ claims to be decided under federal law.” City of Oakland, 325 F. Supp.



13
   Nor would this Court’s evaluation of Chapter 93A, § 2(a) raise issues unique under
Massachusetts law, as this subsection must be interpreted consistently with Section 5 of the Federal
Trade Commission Act. See G.L. c. 93A, § 2(b) (“It is the intent of the legislature that in construing
paragraph (a) of this section . . . . courts will be guided by the interpretations given by the [FTC]
and the Federal Courts to section 5(a)(1) of the [FTCA].”); Purity Supreme, Inc. v. Attorney Gen.,
380 Mass. 762, 766 (1980) (“The Massachusetts statute thus incorporates the extensive body of
Federal administrative and decisional law under the FTC Act . . . at least in so far as it relates to
definitions of ‘unfair’ and ‘deceptive.’”).


                                                 11
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 12 of 21



3d at 1028-29.

                       Plaintiff’s Complaint Arises Under Federal Common Law

       20.       This Court also has federal jurisdiction under 28 U.S.C. § 1331 over Plaintiff’s suit

because its causes of action arise from federal common law. See Nat’l Farmers Union Ins. Cos.

v. Crow Tribe of Indians, 471 U.S. 845, 850 (1985) (recognizing federal original jurisdiction over

“claims founded upon federal common law”). Federal common law governs in limited areas that

implicate “uniquely federal interests” such that application of state law would be inappropriate.

See, e.g., Boyle v. United Techs. Corp., 487 U.S. 500, 504-07 (1988); Resolution Trust Corp. v.

Gladstone, 895 F. Supp. 356, 362–63 (D. Mass. 1995) (applying federal common law because

there was “a significant interest in having a uniform standard of liability govern the conduct of

directors and officers of federally chartered, federal insured, savings and loan institutions”).

       21.       One such area is “the general subject of environmental law and specifically . . .

ambient or interstate air and water pollution.” Native Vill. of Kivalina v. ExxonMobil Corp., 696

F.3d 849, 855 (9th Cir. 2012); Am. Elec. Power Co. v. Connecticut, 564 U.S. 410, 421-22 (2011)

(“AEP”). Claims rooted in the effects of global greenhouse gas emissions therefore implicate

uniquely federal interests in environmental, energy, and national security policy and necessitate a

uniform approach under federal common law. See, e.g., id.; see also Massachusetts v. U.S.

Veterans Admin., 541 F.2d 119, 123 (1st Cir. 1976) (federal common law “was originally

recognized to fill a void in the law applicable to suits seeking abatement of pollution originating

within the domain of one state sovereign and exerting adverse effects in the domain of another”).

When evaluating recent global warming-related claims against ExxonMobil, both Judge Alsup and

Judge Keenan in the Southern District of New York determined that such claims “are governed by

federal common law.” See City of New York v. BP P.L.C., 325 F. Supp. 3d 466, 472 (S.D.N.Y.



                                                  12
        Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 13 of 21



2018) (“[T]he City’s claims are ultimately based on the ‘transboundary’ emission of greenhouse

gases, indicating that these claims arise under federal common law and require a uniform standard

of decision.”); California v. BP P.L.C., 2018 WL 1064293, at *2 (N.D. Cal. Feb. 27, 2018) (Alsup,

J.) (claims “which address the national and international geophysical phenomenon of global

warming—are necessarily governed by federal common law”).

       22.     As discussed above, although Plaintiff frames its suit as derived from a state statute

that concerns consumer and investor deception, Plaintiff’s course of conduct and key allegations

demonstrate that this action is intended to hold ExxonMobil singularly liable for producing

products that contribute to climate change.14 Because Plaintiff’s suit is inherently premised on

interstate pollution that causes environmental harm in the form of global warming, it implicates

uniquely federal interests and should be governed by federal common law.15 See BP, 2018 WL

1064293, at *3 (a “patchwork of fifty different answers to the same fundamental global issue would




14
   Plaintiff’s efforts to artfully plead its Complaint are unsurprising, given the impropriety of
lawsuits seeking liability under a nuisance theory for the impacts of the lawful production,
promotion, refining, marketing, and sales of fossil fuels. See, e.g., City of Oakland, 325 F. Supp.
3d at 1029 (dismissing global warming nuisance claims because “the problem at hand clearly
deserves a solution best addressed by [the political] branches”); City of New York, 325 F. Supp. 3d
at 476 (dismissing similar claims with prejudice).
15
   That Plaintiff’s suit includes allegations regarding ExxonMobil’s global promotion, public
disclosures, and investments relevant to climate change does not alter the conclusion that federal
common law provides the exclusive mechanism for resolving at least some of Plaintiff’s causes of
action. Cf. BP, 2018 WL 1064293 at *1 (holding suits governed by federal common law even
though they were “premised on the theory that—despite long-knowing that their products posed
severe risks to the global climate—defendants produced fossil fuels while simultaneously
engaging in large scale advertising and public relations campaigns to discredit scientific research
on global warming, to downplay the risks of global warming, and to portray fossil fuels as
environmentally responsible and essential to human well-being”). Although “fixated on an earlier
moment in the train of industry,” Plaintiff’s causes of action regarding the promotion and sale of
fossil fuels still implicate the type of transboundary pollution suit that has historically been
governed by federal common law. See id. at *4.


                                                13
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 14 of 21



be unworkable”); Kivalina, 696 F.3d at 855–56; AEP, 564 U.S. at 422 (in cases like this,

“borrowing the law of a particular State would be inappropriate”).

         This Action Meets the Elements of the Federal Officer Removal Statute (“FORS”)

        23.     This action can be removed under FORS because federal officers directed

ExxonMobil to engage in activities that constitute the crux of Plaintiff’s Complaint—i.e., the

extraction and production of fossil fuels.

        24.     FORS allows removal of an action against “any officer (or any person acting under

that officer) of the United States or of any agency thereof . . . for or relating to any act under color

of such office.” 28 U.S.C. § 1442(a)(1). Removal under this statute is appropriate when “(1) [a]

defendant can demonstrate it was acting under the direction of a federal officer or agency; (2) the

defendant has a colorable defense under federal law; and (3) a causal connection exists between

the defendant’s acts or omissions and the claims asserted by the plaintiff.” O’Connell v. Foster

Wheeler Energy Corp., 544 F. Supp. 2d 51, 53 (D. Mass. 2008). These elements are met here.16

        25.     First, there is a causal nexus between ExxonMobil’s alleged improper conduct,

undertaken in part at the direction of federal officials, and Plaintiff’s causes of action. For many

years, ExxonMobil has explored for, developed, and produced oil and gas on federal lands pursuant

to leases issued by the federal government. See, e.g., Ex. 11. These leases require ExxonMobil to

perform activities that, “in the absence of a contract with a private firm, the Government itself

would have had to perform.” Watson v. Philip Morris Cos., 551 U.S. 142, 154 (2007).




16
   ExxonMobil, a private corporation, see Compl. ¶¶ 46-47, is a “person” within the meaning of
the statute. See O’Connell, 544 F. Supp. 2d at 58 (removal by private corporation “satisfied all
three elements of the statute”).


                                                  14
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 15 of 21



       26.     As explained above, Plaintiff’s causes of action are aimed at stopping or reducing

ExxonMobil’s production and sale of fossil fuels. But that activity was precisely what federal

leases required ExxonMobil to do. These federal leases contain many provisions that demonstrate

ExxonMobil acted at the direction of a federal officer when it undertook actions that, assuming the

truth of Plaintiff’s allegations, “are a major cause of global climate change,” and will have “serious,

life-threatening, and costly impacts on the people of the Commonwealth.” See Compl. ¶¶ 54-69,

222–52. For example, these leases require ExxonMobil to “develop[] . . . the leased area”

diligently, including carrying out exploration, development, and production activities approved by

Interior Department officials for the express purpose of “maximiz[ing] the ultimate recovery of

hydrocarbons from the leased area.” Ex. 12 § 10; see also Ex. 11 § 10 (instructing that “[a]fter

due notice in writing, the Lessee shall drill such wells and produce at such rates as the Lessor may

require”) (emphasis added). Drilling on these leased lands takes place “in accordance with an

approved exploration plan (EP), development and production plan (DPP) or development

operations coordination document (DOCD) [as well as] approval conditions”—all of which must

undergo extensive review and approval by federal authorities. Ex. 12 §§ 9, 10.

       27.     Federal government control of leased oil and gas continues even after it is removed

from the ground—the government has a right of first refusal to purchase all materials “[i]n time of

war or when the President of the United States shall so prescribe,” Ex. 12 § 15(d), Ex. 11 § 15(d),

and mandates that 20% of all crude and natural gas produced pursuant to drilling leases be offered

“to small or independent refiners,” Ex. 12 § 15(c); Ex. 11 § 15(c).

       28.     When complying with such restrictions, obligations, and directives, ExxonMobil is

likewise following the direction of the federal government. Cf. Camacho v. Autoridad de

Telefonos de Puerto Rico, 868 F.2d 482, 486 (1st Cir. 1989) (removal proper when the defendants



                                                  15
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 16 of 21



“were acting under express orders, control and directions of federal officers”) (internal quotations

omitted).

       29.      Moreover, ExxonMobil has several meritorious federal defenses to Plaintiff’s

lawsuit, including preemption, see id. at 487, and that Plaintiff’s causes of action are barred by the

Commerce Clause, Due Process Clause, First Amendment, and foreign affairs doctrine. Each of

these colorable federal defenses is sufficient to satisfy Section 1442. See Willingham v. Morgan,

395 U.S. 402, 407 (1969) (a defendant invoking section 1442(a)(1) “need not win his case before

he can have it removed”). Accordingly, FORS allows removal of this action.

             This Action Satisfies the Class Action Fairness Act’s (“CAFA”) Requirements

       30.      Plaintiff’s lawsuit is also removable under CAFA, see 28 U.S.C. §§ 1332(d) and

1453(b), because Plaintiff is pursuing the equivalent of a class action and CAFA’s statutory

requirements are satisfied. See 28 U.S.C. § 1332(d) (CAFA jurisdiction measured upon removal).

       31.      CAFA allows removal of any “class action” where minimal diversity exists, at least

100 class members are represented, and “the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interests and costs.” 28 U.S.C. § 1332(d)(1), (2), (5); see also 28 U.S.C.

§ 1453(b). The statute defines “class action” as “any civil action filed under rule 23 of the Federal

Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an action

to be brought by 1 or more representative persons as a class action.” Id. § 1332(d)(1)(B).

According to CAFA’s legislative history, “the definition of ‘class action’ is to be interpreted

liberally. Its application should not be confined solely to lawsuits that are labelled ‘class actions’

. . . . Generally speaking, lawsuits that resemble a purported class action should be considered

class actions for the purpose of applying these provisions.” S. Rep. No. 109-14, at 35 (2005), as

reprinted in 2005 U.S.C.C.A.N. 3, 34.



                                                 16
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 17 of 21



       32.     Although not labeled as such, this lawsuit is “in substance a class action,” properly

removable under CAFA. Addison Automatics, Inc. v. Hartford Cas. Ins. Co., 731 F.3d 740, 742

(7th Cir. 2013) (holding removal was proper irrespective of the plaintiff’s “artificial attempt to

disguise the true nature of the suit”); see also Addison Automatics, Inc. v. Netherlands Ins. Co.,

2015 WL 461958, at *3 (D. Mass. Feb. 4, 2015) (noting that factually similar Hartford case should

have put the defendants on notice of removability even though the plaintiff “did not specifically

mention Rule 23 or file the complaint as a class action”).

       33.     Massachusetts courts recognize that “[a]n action brought by the Attorney General

under [Chapter 93A] § 4, is comparable to a class action.” Commonwealth v. Chatham Dev. Co.,

49 Mass. App. Ct. 525, 528-29 (2000) (citing MAAG’s “power to bring suit not only on behalf of

those persons specifically injured but also on behalf of those similarly situated”); Commonwealth

v. DeCotis, 366 Mass. 234, 245 (1974) (“The very purpose of the Attorney General’s involvement

is to provide an efficient, inexpensive, prompt and broad solution to the alleged wrong” similar to

the available relief in a consumer class action). Moreover, Plaintiff seeks to address purported

wrongs in its representative capacity on behalf of Massachusetts consumers and investors and “in

the public interest.” See, e.g., Compl. ¶¶ 51, 791, 804, 818, 828; see also id. ¶¶ 1-2 (seeking to

“hold ExxonMobil accountable for misleading the state’s investors and consumers”); id. § VII.A.

(seeking determination that ExxonMobil has “commit[ed] deceptive practices against

Massachusetts investors and consumers”).

       34.     CAFA’s purpose is best served by litigating this case in federal court, as the statute

was intended “to strongly favor the exercise of federal diversity jurisdiction over class actions with

interstate ramifications.” S. Rep. No. 109-14, at 35; see also Dart Cherokee Basin Operating Co.

v. Owens, 574 U.S. 81, 89 (2014) (“CAFA’s primary objective is to ensur[e] Federal court



                                                 17
        Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 18 of 21



consideration of interstate cases of national importance.”) (citation omitted); Standard Fire Ins.

Co. v. Knowles, 568 U.S. 588, 595 (2013) (same). As described more fully above, Plaintiff’s

lawsuit implicates issues of national and international importance—it belongs in federal court.

       35.     Minimal diversity is present here. See 28 U.S.C. § 1332(d)(2)(A) (requiring that

“any member of a class of plaintiffs” be “a citizen of a State different from any defendant”). On

information and belief, Plaintiff seeks to represent and seeks relief on behalf of citizens of

Massachusetts. See e.g., Compl. ¶¶ 1-2. ExxonMobil is not a citizen of Massachusetts. See 28

U.S.C. § 1332(c)(1) (citizenship derived from states of incorporation and principal place of

business); see also Compl. ¶ 46.

       36.     The number of represented plaintiffs necessary for CAFA jurisdiction is present

here because Plaintiff seeks relief on behalf of, among others, “Massachusetts-based institutional

investors and investment managers,” Compl. ¶ 269, and “Massachusetts consumers” to whom

ExxonMobil has sold and marketed its fossil fuel products, see id. ¶ 600. On information and

belief, this number exceeds 100 purported class members.

       37.     Although the Complaint does not allege a specific amount in controversy,

Plaintiff’s allegations demonstrate that CAFA’s $5,000,000 threshold is satisfied. See 28 U.S.C.

§ 1332(d)(2). In noticing removal, a defendant need only include a “plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee, 574 U.S. at 89. Here,

Plaintiff alleges that ExxonMobil is liable under Chapter 93A for a sweeping pattern of deception

in countless communications with investors and consumers over the last decade, and that Plaintiff

is entitled to up to $5,000 for each purportedly misleading statement. See, e.g., Compl. ¶¶ 1, 2,

17, 29, 34, 36, 642, 647, 687, VIII. Request for Relief. Although those allegations alone establish

that the amount in controversy plausibly exceeds $5,000,000, Plaintiff also seeks “comprehensive



                                                18
         Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 19 of 21



injunctive relief,” which could independently satisfy the jurisdictional threshold. See Richard C.

Young & Co. v. Leventhal, 389 F.3d 1, 3 (1st Cir. 2004) (“Courts have repeatedly held that the

value of the matter in controversy is measured . . . by the judgment’s pecuniary consequences to

those involved in the litigation.”). Additionally, Plaintiff requests compensation for the costs of

its investigation and attorney’s fees under Chapter 93A. See Romulus v. CVS Pharmacy, Inc., 770

F.3d 67, 81 n.15 (1st Cir. 2014) (attorney’s fees included in amount in controversy where explicitly

allowed by statute).

                      COMPLIANCE WITH OTHER REMOVAL REQUIREMENTS

        38.     Based on the foregoing, this Court has original jurisdiction of this action and

removal is proper. The United States District Court for the District of Massachusetts is the

appropriate venue for removal under 28 U.S.C. §1441(a) because it is the federal judicial district

encompassing the Superior Court of Massachusetts (Suffolk County), where this suit was

originally filed.

        39.         A copy of all process, pleadings, and orders received by ExxonMobil is attached

as Exhibit 13. See 28 U.S.C. § 1446(a). Pursuant to Local Rule 81.1(a), ExxonMobil will file

within 28 days certified or attested copies of all records, proceedings, and docket entries in the

state court action.

        40.     Pursuant to 28 U.S.C. § 1446(d), ExxonMobil will promptly file a copy of this

Notice of Removal, as well as a Notice of Filing of this Notice of Removal, with the Clerk of the

Superior Court of Massachusetts (Suffolk County), and serve a copy of the same on all parties. A

copy of this filing (without exhibits) is attached as Exhibit 14.

        41.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a). ExxonMobil reserves the right to amend or supplement this Notice of Removal.



                                                  19
        Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 20 of 21



ExxonMobil also reserves all defenses and objections available under applicable law, and the filing

of this Notice of Removal is subject to, and without waiver of, any such defenses or objections.

       WHEREFORE, ExxonMobil respectfully gives notice that this action is hereby removed

from the Suffolk County Superior Court, Commonwealth of Massachusetts, to the United States

District Court for the District of Massachusetts.


 DATE: November 29, 2019

 Respectfully submitted,

 EXXON MOBIL CORPORATION,

 By its attorneys,

 PAUL, WEISS, RIFKIND,                               EXXON MOBIL CORPORATION
 WHARTON & GARRISON, LLP
                                                     Patrick J. Conlon*
 Theodore V. Wells, Jr.*                             patrick.j.conlon@exxonmobil.com
 Daniel J. Toal*                                     22777 Springwoods Village Parkway
 1285 Avenue of the Americas                         Spring, TX 77389
 New York, NY 10019-6064                             Tel: (832) 624-6336
 Tel: (212) 373-3000
 Fax: (212) 757-3990

 *Pro hac vice forthcoming

 PIERCE BAINBRIDGE BECK PRICE &
 HECHT LLP

 By: /s/ Thomas C. Frongillo
 Thomas C. Frongillo (BBO No. 180690)
 Christina N. Lindberg (BBO No. 690443)
 tfrongillo@piercebainbridge.com
 clindberg@piercebainbridge.com
 One Liberty Square, 13th Floor
 Boston, MA 02109
 Tel: (617) 313-7401




                                                20
        Case 1:19-cv-12430-MLW Document 1 Filed 11/29/19 Page 21 of 21



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was served upon the
Attorney General’s Office by e-mail and by hand on this 29th day of November 2019.

                                                  /s/ Thomas C. Frongillo
                                                  Thomas C. Frongillo




                                             21
